PER CURIAM.
Appellant’s first point on appeal has been considered and determined to be without merit. Accordingly, the judgments in all of these consolidated cases and the sentences in Case Nos. 76-933, 76-934, and 76-935 are affirmed.
In response to appellant’s second point, we hereby remand Case No. 76-932 (Circuit Court Case No. 75-6632) for correction of the sentence. The three-year sentence entered upon appellant’s plea of guilty to two separate crimes, i. e. attempted burglary and possession of burglary tools, must be apportioned between the charges. Darden v. State, 306 So.2d 581 (Fla. 2d DCA 1975); see also Darden v. State, 330 So.2d 750 (Fla. 2d DCA 1976). Appellant need not be present for this purpose.
McNULTY, A. C. J., and GRIMES and OTT, JJ., concur.